de GRAFFENRIED, J. —
“When an absolute power of disposition, not accompmvied by any trust, is given *338to the owner of a particular estate for life or years, such estate is changed into a fee simple absolute, as to the rights of creditors aoid purchasers, but subject to- any future estates limited thereon, m case the poioer is not executed, or the lands sold for the satisfaction of debts, during the continuance of such particular estate.”-— Code 197, § 3423.
The true interpretation of the above statute — and its language is plain and free from ambignity — was given by this court in Alford’s Adm’r v. Alford’s Adm’r, 56 Ala. 350. In that case it was, in effect, decided that the plain purpose of the Legislature in the above statute was to declare that a particular estate, although accompanied with an absolute power of disposition in the owner of such particular estate, should, as to any future estate or estates limited thereon, be held to- be a particular estate, and only a particular estate; but that, as to the creditors of and purchasers from the tenant of the particular estate, such particular estate should be regarded and held to be a fee simple estate. In the case of Rutledge, et al. v. Cramton, et al., 150 Ala. 275, 43 South. 822, the statute was again construed, the case of Bolman v. Lohman, 79 Ala. 63, was explained, and the doctrine announced in Alford’s Adm’r v. Alford’s Adm’r, supra, was reaffirmed.
The competency, of the Legislature to declare that a particular estate accompanied with an absolute power of disposition in the holder of such particular estate shall possess all the needed quantities necessary, as between the owner of the particular estate and his or her heirs and the owner of a future estate limited thereon, to support such future estate cannot be doubted, and it would seem, therefore, that, in so far as appellees are concerned, if there was no valid disposition of the property described in the bill by the life tenant, then that *339property belongs to appellees. Under the very language-of the statute, if there are no creditors of the life tenant, and no valid disposition of the property was made-by the life tenant, then the property is now the property of those to whom the future estate in the property, dependent upon the life estate, was limited.
Only creditors of and lawful purchasers from the life tenant can raise any question as to the integrity of the-future estate which is limited upon such life estate.—Alford’s Adm’r v. Alford’s Adm’r, supra; Rutledge, et al. v. Cramton, et al., supra.
2. In the instant case the life tenant, with absolute-power of disposition, sold the property during her life. She is now dead, and the owner of the future estate, which came into possession when the life tenant died if there has been no valid disposition of the property by the life tenant, claims that the life tenant was insane-when she sold the property. If the life tenant was insane when she sold the property, the sale was a nullity (see section 3348 of the Code), and, upon the death of the life tenant, the remainderman became legally the owner of the property, and certainly has the right to appeal to a court of equity for relief against a conveyance-which was made by the life tenant while she was mentally irresponsible. If the life tenant was insane Avhen she made the conveyance of the property, there certainly was no valid execution of the power of sale. If the-conveyance is invalid — if, in fact, there has been no-valid execution of the power of sale by the life tenant. —then certainly a court of chancery can give to the-present true owner of the property the relief which she needs.—Alford’s Adm’r v. Alford’s Adm’r, supra; Rutledge, et al. v. Cramton, et al., supra; Young v. Sheldon, 139 Ala. 444, 36 South. 27, 101 Am. St. Rep. 44; Nabors v. Woolsey, 174 Ala. 289, 56 South. 533.
*340The above being our conclusions, the decree of the court below is affirmed.
Affirmed.
Anderson, C. J., and McClellan and Sayre, JJ., concur.